Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.      Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for the full scope of “substituted” of Z of the instant claim 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
A.      The instant claim 6  recites “substituted” without specifying the substituents.  Therefore the claims encompass all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claim 6 reads on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The specification does not describe how to make all such substituents, how to add them to the claimed compounds, nor how to select those substituents from the infinite list thereof which will function as required in the instant invention (Wands factors B, F, G).  It would require an infinite amount of experimentation to determine how to make all of the substituents encompassed by the instant claim 6 and another infinite amount of experimentation to determine which of these substituted compounds would function in the instantly claimed invention as required (Wands factors B and H).  Chemistry is an unpredictable art (Wands factors B and E).  The ordinary skilled artisan has not imagined nor figured out how to make all of the substitutions encompassed by the instant claim of 
See Sitrick v Dreamworks, LLC (Fed Cir, 2007-1174, 2/1/2008), particularly 
 

“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 

112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on underlying facts, which are reviewed for clear error.  AK Steel Corp. v. Sollac, 344 F.3d 1234, 1238-39 (Fed. Cir. 2003).  The evidentiary burden to show facts supporting a conclusion of invalidity is one of clear and convincing evidence because a patent is presumed valid.  Id.  The “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  Id. at 1244. 


112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).”

3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 1, 2, 5, 6, 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6552155 Gutman et al. in view of US Pat. No. 5500475 Eicken et al. with Author Unknown, PubChem bulletin for Aluminum Sulfate, created date 8/8/2005, pages 1/50-50/50 being cited as evidence that aluminum sulfate necessarily forms hydrates.

Regarding claim 1:

Gutman discloses a moisture curable, storage stable composition containing a polybutylene oxide terminated with two 4-aminobenzoate aldimine groups and an isocyanate terminated polyurethane.  See the abstract; column 1, lines 15-20 and 50-67; column 2, lines 1-67, particularly noting the formulas therein and the descriptions of the variables therein, and column 3, lines 1-67, particularly noting the formulas therein and the descriptions of the variables therein and the polyurethane prepolymers of lines 54-65.
The composition of Gutman may contain fillers such as aluminum sulfate, which falls within the scope of the instantly claimed inorganic swelling agent.

The poly(1,4-butanediol) segment of  Gutman’s polyaldimine falls within the scope of the instantly claimed moiety A, noting Gutman, column 2, lines 1-13 where j gives number average molecular weights of the instantly claimed average molecular weights which are defined as number average molecular weights in the instant specification, page 8, lines 7-8.
The instant specification, page 7, lines 31-33 shows the instantly claimed hydrophilic aldimine to include those which are capable of forming an emulsion or paste when mixed with water.  Eicken, column 1, lines 60-67 and column 2, lines 25-27 shows the butylene oxide polymers to be capable of making the nonionic polymer water-dispersible while the ethylene oxide and propylene oxide containing polyethers can make the polymer water-soluble, noting Eicken, column 2, lines 31-37.  The polybutylene oxide containing polyaldimine of Gutman therefore falls within the scope of the instantly claimed hydrophilic aldimine.

Gutman does not exemplify compositions falling within the scope of those of the instant claims or describe the instantly claimed inventions in the instantly claimed terms.
It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the instantly claimed inventions from the disclosure of Gutman because Gutman encompasses combining the instantly claimed components, as discussed above, and the instantly claimed combination of ingredients would have been expected to give compositions having the explicitly discussed and inherent properties of the compositions of Gutman and water swellability due to the hydrophilic polyether segments of the polyaldimines and the aluminum sulfate of Gutman.  The PubChem description of aluminum sulfate describes aluminum sulfate as 2(SO4)3.  See the PubChem description of aluminum sulfate, particularly page 6/50, “3.2 Experimental Properties”, “3.2.1 Physical Description”, noting “Aluminum sulfate is also obtained as an 18-hydrate (Al2(SO4)3·18H2O.”  See the PubChem description of aluminum sulfate, particularly page 6/50, “3.2 Experimental Properties”, “3.2.1 Physical Description”, noting the recitation of “hygroscopic”.  The ordinary skilled artisan would have understood that hygroscopic aluminum sulfate capable of absorbing so much was as to form the very highly hydrated 18 water molecule containing hydrate would give water swelling due to the volume of the large amount of absorbed water.  The composition of Gutman containing the above discussed hydrophilic polyaldimines and the hygroscopic aluminum sulfate of Gutman would have been expected to absorb water due to their hydrophic and hygroscopic nature.

Regarding claim 2:

     Gutman does not describe the amounts of aluminum sulfate in their compositions.
     It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the compositions of Gutman having amounts of aluminum sulfate within the broad amounts of the instant claim 2 because Gutman does not limit the amounts of aluminum sulfate in their compositions and thereby encompasses all possible amounts thereof, Gutman discloses using their compositions as caulks and sealants, which requires low enough viscosities for application of caulk and sealant, lower amounts than 1% by weight of aluminum sulfate would not have been expected to give much effect from the aluminum sulfate and amounts higher than 35.0 % by weight would have been expected to make the composition too viscous to 2(SO4)3 unit.  

Regarding claims 5 and 9:

           The ratio of amine groups to isocyanate groups of Gutman, column 3, lines 66 to column 4, line 3 coupled with the molecular weights of the polyaldimines and polyisocyanates, necessitated to peform as the caulk or sealant of Gutman, coupled with the above discussed filler amounts of Gutman encompass the amounts of the hydrophilic aldimine of the instant claim 5.
      It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the compositions of Gutman having amounts of aluminum sulfate within the broad amounts of the instant claim 2, as discussed above, and amounts of hydrophilic aldimine of the instant claim 5 because the amounts of aluminum sulfate and the amine to isocyanate group ratios of Gutman coupled with the molecular weights needed to give viscosities which can function as caulk or sealant of Gutman encompass the amounts of the instant claim 5 and the amounts of the instant claim 5 would have been expected to give predictable degrees if hydrophilicity and predictable degrees of curing to the compositions of Gutman coupled with the other explicitly discussed and inherent properties of the compositions of Gutman.
     The remainder would necessarily include the amounts of polyurethane polymer of the instant claim 9 when the polyisocyanate of Gutman is a polyurethane polymer according to Gutman, 

Regarding claim 6:

     Gutman discloses their R2 as being aromatic moieties at column 2, lines 10-13 and column 5, lines 49-67 in which the 4-MeOC6H4CHO is the instantly claimed aromatic moiety.

Regarding claim 8:

     Gutman, column 3, line 66 to column 4, line 3 includes the instant claim 8 ratios.
     It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the compositions of Gutman having amino to isocyanate ratios within the scope of the instant claim 8 because Gutman encompasses amino to isocyanate ratios within the scope of the instant claim 8 as discussed above and the instantly claimed isocyanate reactive group to isocyanate group ratio would have been expected to give predictable degrees of curing and to give cured products of Gutman having the explicitly discussed and inherent properties of the cured products of Gutman.

Regarding claim 12:

     Gutman does not require any hydrophilic isocyanate-functional polyurethane polymers in their compositions which falls within the scope of the instant claim 12.

     Regarding claims 13-15:

      Gutman does not specify the inventions of the instant claims 13-15 in their disclosure.
“Caulking” of Gutman, column 4, line 25 implies applying the compositions of Gutman to two different, adjacent substrates following by curing the caulk with moisture because the NCO groups of Gutman react with ambient moisture to cure and the aldimine groups react with ambient moisture to release amine groups which react with isocyanate groups to give curing in order to keep moisture and other things from penetrating the gap between the two substrates.  The substrates may be different or the same in caulking.  One might caulk a tile wall/ tile floor transition line where both the wall and floor are made from the same tile.  One might caulk the tile/bathtub transition line where the tile and bathtub are different materials.  One might caulk the shower basis/glass wall in which the two substrates are different materials.  The cured product of Gutman falls within the scope of the instant claim 14 and is a built structure in construction or civil engineering or a part thereof of the instant claim 15.
      

5.      Claims 1-6, 8, 9,                are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5087661 Aoki et al. with Author Unknown, PubChem bulletin for Aluminum Sulfate, created date 8/8/2005, pages 1/50-50/50 being cited as evidence that aluminum sulfate necessarily forms hydrates.

Regarding claims 1, 3, 4, and 6:

      Aoki discloses a moisture curable polyurethane containing polyaldimine which is a polyoxyalkylene containing dialdimine terminated with aromatic aldehyde residues, polyurethane prepolymer, and fillers including aluminum sulfate in amounts of 60% by weight or less.  See Aoki, column 2, lines 50-68, particularly noting the aromatic aldehyde of lines 62 and 65.  See Aoki, column 3, lines 1-67, particularly noting lines 11-14 in which Y is a polyoxyalkylene group having a molecular weight of 70-6000.  See Aoki, column 4, lines 31-44, noting the propylene oxide and/or ethylene oxide polyoxyalkylene groups, lines 59-64, and lines 66-68 and column 5, lines 1-3 and lines 18-25.  See Aoki, column 5, lines 44-68 and column 6, lines 1-43.  See Aoki, column 6, lines 60-62 and 66-67, noting the fillers, and column 7, lines 4-10, noting the aluminum sulfate of line 5 and the amounts thereof of lines 7-9.  Aoki, column 13, lines 24-53 discloses a dialdimine made with polyoxyethylenediamine which is Jeffamine EDR-148 and p-isobutylbenzyaldehyde to give a dialdimine with an amine value of 257 mg KOH/g.  Amine value in mg KOH/g = (56.1 g KOH/mole * 1000 mg/g * number of amine groups per molecule)/molecular weight.  This rearranges algebraically to molecular weight = (56.1 g KOH/mole * 1000 mg/g * number of amine groups per molecule)/ Amine value in mg KOH/g.  Aoki’s exemplified amine value of 257 mg KOH/g gives a molecular weight of about 436 g/mole for the exemplified dialdimine.  This exemplified aldimine falls within the scope of the instantly claimed aldimines of the instant claims including the instant claims 1, 3, 4, and 6.  
     Aoki, column 13, line 54 to column 15, line 8 discloses polyaldimines falling within the scope of the instant claims as well.


It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the instantly claimed inventions from the disclosure of Aoki because Aoki encompasses combining the instantly claimed components, as discussed above, and the instantly claimed combination of ingredients would have been expected to give compositions having the explicitly discussed and inherent properties of the compositions of Aoki and water swellability due to the hydrophilic polyether segments of the polyaldimines and the aluminum sulfate of Aoki.  The PubChem description of aluminum sulfate describes aluminum sulfate as being hygroscopic and forming hydrates with 18 water molecules per Al2(SO4)3.  See the PubChem description of aluminum sulfate, particularly page 6/50, “3.2 Experimental Properties”, “3.2.1 Physical Description”, noting “Aluminum sulfate is also obtained as an 18-hydrate (Al2(SO4)3·18H2O.”  See the PubChem description of aluminum sulfate, particularly page 6/50, “3.2 Experimental Properties”, “3.2.1 Physical Description”, noting the recitation of “hygroscopic”.  The ordinary skilled artisan would have understood that hygroscopic aluminum sulfate capable of absorbing so much was as to form the very highly hydrated 18 water molecule containing hydrate would give water swelling due to the volume of the large amount of absorbed water.  The composition of Aoki containing the above discussed hydrophilic polyaldimines and the hygroscopic aluminum sulfate of Aoki would have been expected to absorb water due to their hydrophic and hygroscopic nature.

Regarding claim 2:


     It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the compositions of Aoki having amounts of aluminum sulfate within the broad amounts of the instant claim 2 because Aoki encompasses amounts within the scope of the instant claim 2, noting Aoki, column 7, lines 7-9, and the compositions of Aoki containing 1.0 to 35 % by weight of aluminum sulfate would have been expected to possess only predictable properties to the ordinary skilled artisan, including predictable degrees of filler reinforcement, predictable viscosities, and predictable degrees of water absorption based on the ability of the aluminum sulfate to absorb 18 molecules of water for each Al2(SO4)3 unit.  

Regarding claims 5 and 9:

           The ratio of amine groups to isocyanate groups of Aoki, column 6, lines 48-53 coupled with the molecular weights of the polyaldimines of the above discussed examples and the molecular weights of the polyisocyanates indicated by the number of isocyanate groups of column 5, lines 42-48 and the weight percentage of isocyanate groups of column 6, lines 39-41-44 coupled with the above discussed filler amounts of Aoki encompass the amounts of the hydrophilic aldimine of the instant claim 5.
      It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the compositions of Aoki having amounts of aluminum sulfate within the broad amounts of the instant claim 2, as discussed above, and amounts of hydrophilic aldimine of the instant claim 5 because the amounts of aluminum sulfate and the amine to isocyanate 
     The remainder would necessarily include the amounts of polyurethane polymer of the instant claim 9 when the polyisocyanate of Aoki is a polyurethane prepolymer according to Aoki, column 5, lines 40-44.

     Regarding claim 8:

     The isocyanate reactive group to isocyanate group ratio of Aoki, column 6, lines 48-53 includes values falling within the scope of the instant claim 8.
     It would have been obvious to the ordinary skilled artisan prior to the instantly claimed invention to make the compositions of Aoki having amino to isocyanate ratios within the scope of the instant claim 8 because Aoki encompasses amino to isocyanate ratios within the scope of the instant claim 8 as discussed above and the instantly claimed isocyanate reactive group to isocyanate group ratio would have been expected to give predictable degrees of curing and to give cured products of Aoki having the explicitly discussed and inherent properties of the cured products of Aoki.

Regarding claim 12:



     Regarding claims 13-15:

     Aoki discloses their compositions for use as sealants and adhesives at column 8, lines 18-28.  Aoki, column 1, lines 5-12 indicates that their compositions are for walls and floors, which are built structures in construction or civil engineering or a part thereof.  The use of the above discussed compositions as adhesives in wall and flooring applications necessitates the method of the instant claim 13.  The resulting cured articles are necessarily sealed by the presence of the adhesive because Aoki’s compositions are also described as sealants.  These articles fall within the scope of the instant claims 14 and 15.

6.     Claims 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The prior art considered does not disclose the inventions of the instant claims 7, 10, and 11 and does not provide proper motivation to modify the prior art inventions into those of the instant claims 7, 10, and 11.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762